The makers of the note were insolvent in 1797; but separate suits were brought against them in 1799, in which judgments were confessed; but nothing was made by the execution, which was returned in 1800. A demand was made on the defendant in 1815, after which this suit was brought. The pleas were "general issue" and "statute of limitations."  (405)
Although the endorsement of the notes to the plaintiff is couched in unusual terms, we cannot give to them the extraordinary latitude which would subject the defendant to the payment of the demand after any lapse of time, as contended for the plaintiff. To place these cases on the most favorable grounds for the plaintiff, we must say that the cause of action accrued against the defendant from the return of the executions against the drawers of the notes. That was in 1800. No demand on defendant was made till January, 1815, when the plaintiff's demand was most clearly barred by the statute for the limitation of actions.
Judgment for the defendant. *Page 308